Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The Applicant recites the “the compression mechanism being in contact with an inner surface of the compression mechanism contact portion”.  According to the specification and the drawing, the compression mechanism contact the inner surface of the compression mechanism contact portion via the bearing portion, the art rejection is made based on above 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant provided prior art US Patent 2008/0078191 to Morishita.
In Reference to Claim 1

In Reference to Claim 2
Morishita discloses A compressor comprising: a compression mechanism (Fig. 6, 3) having a rotation axis (Fig. 6, 31); a casing (Fig. 6, 2) accommodating the compression mechanism; and a temperature detector (Fig. 6, 20); wherein the casing including includes a compression mechanism contact portion (Fig. 6, annotated by the examiner), the compression mechanism (Fig. 6, 3) being in contact with an inner surface of the compression mechanism contact portion, the temperature detector (Fig. 6, 20) being attached to an outer surface of the compression mechanism contact portion, and in a side view, at least 50% of a length of the compression mechanism contact portion along the rotation axis being overlapped (As showed in Fig. 6)  with the temperature detector in a side view, or Page 5 of 10Serial No.: New - PCT/ JP2018/040178 Nat'l Phase Filed: Herewith in a side view, at least 50% of a length of the temperature detector along the rotation axis being overlapped with the compression mechanism contact portion.
In Reference to Claim 3
Morishita discloses wherein in a side view, at least 70% of the length of the compression mechanism contact portion (Fig. 6, annotated by the examiner) along the rotation axis is overlapped with the temperature detector (Fig. 6, annotated by the examiner), or in a side view, at least 70% of the length of 
In Reference to Claim 4
Morishita discloses wherein in a side view, at least 90% of the length of the compression mechanism contact portion (Fig. 6, annotated by the examiner) along the rotation axis is overlapped with the temperature detector (Fig. 6, 20), or in a side view, at least 90% of the length of the temperature detector along the rotation axis is overlapped with the compression mechanism contact portion.
In Reference to Claims 5 and 11
Morishita discloses a compression mechanism extension section (Fig. 6, annotated by the examiner) the compression mechanism extension section radially extends from a center to a peripheral edge of the compression mechanism, the casing includes a compression mechanism extension section contact portion (Fig. 6, annotated by the examiner), the compression mechanism extension section contact portion is a portion of the casing is in contact with the compression mechanism extension section, and Page 6 of 10Serial No.: New - PCT/ JP2018/040178 Nat'l Phase Filed: Herewith the temperature detector (Fig. 6, 20) is attached to the casing so as to cover the compression mechanism extension section contact portion in a side view
In Reference to Claims 6 and 12
Morishita discloses the compression mechanism includes a cylinder (Fig. 6, 3A) a piston (Fig. 6, 33) configured to revolve around the rotation axis, and a head (Fig. 6, 361) defining, along with the cylinder and the piston, a compression chamber (Fig. 6, 11), the compression mechanism extension section contact portion of the casing is in contact with a contact member (Fig. 6, annotated by the examiner) of the compression mechanism, and the contact member is the cylinder or the head.
In Reference to Claims 8 and 14
Morishita discloses the compression mechanism has a suction hole (Fig. 6, annotated by the examiner), a first imaginary half line starts from the rotation axis and passes a center of the suction hole in a planar view, a second imaginary half line  starts from the rotation axis and passes the temperature detector in the planar view, and the first imaginary half line and the second imaginary half line form an angle not less than 30 degrees and not more than 330 degrees. (The thermal detector is opposed to the suction hole).
In Reference to Claims 7 and 13
Morishita discloses the contact member includes a continuous portion (Fig. 6, annotated by the examiner) radially occupying from an outer edge (Fig. 6, annotated by the examiner) of the compression chamber to the compression mechanism contact portion, and the continuous portion has no opening.

    PNG
    media_image1.png
    605
    642
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of US Patent 5,040,379 to Fukunaga et al (Fukunaga).
In Reference to Claims 9 and 15
Morishita discloses the thermal detector.
Morishita does not teach the detail of the thermal detector.
Fukunaga teaches the thermistor (Fig. 1, Th3) being used as temperature detector.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morishita to incorporate teachings from Fukunaga.  Doing so, would result in a thermistor being used as the thermal detector to measure the temperature.  Both inventions of Morishta and Fukunaga use thermal detector to monitor the system temperature, Fukunaga teaches a thermistor being used to measure the temperature with a predictable result of success.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of the Applicant provided prior art US Patent Publication 2007/0154337 to Sun et al (Sun) .
In Reference to Claims 10 and 16
Morishita discloses the thermal detector.
Morishita does not teach the detail of the thermal detector.
Sun teaches the thermostat (Fig. 1, 62) being used as temperature detector
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morishita to incorporate teachings from Sun.  Doing so, would result in a thermistor being used as the thermal detector to measure the temperature.  Both inventions of Morishta and Sun use thermal detector to monitor the system temperature, Sun teaches a thermostat being used to measure the temperature with a predictable result of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/12/22